TT Case: 1:1 7-6v-00735-SJD-SKB Doc #: 20 Filed: 09/30/20 Page: 1 of 1 PAGEID #: 379

IN THE UNITED STATES DISTRICT a
FOR THE SOUTHERN DISTRICT OF OF
WESTERN DIVISION

Case Number: 1:17¢ev735
In Re

Dwight Earl Jones
Judge Susan J. Dlott
Interested Party

Interested Tarr

U.S. Bankruptcy Court

Appellant
Dwight Earl Jones

ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge
reviewed the pleadings and filed with this Court on J uly 23, 2020 a Report and Recommendation

(Doc. 18). Subsequently, the appellant filed objections to such Report and Recommendation

(Doc. 19).
The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the

Court does determine that such Recommendation should be adopted.

Accordingly, Appellant’s motions were not filed within 10 days of judgment. Appellant
has not presented any new arguments or evidence which would lead this Court to conclude that a
Therefore, Appellant’s motions (Docs. 16
IT IS SO ORDERED.

59(a) motion is well-taken.

and 17) are DENIED.

ita J.D)

Susan J. Dlott
United States District Judge
